DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 09/28/2020, 04/14/2021, 05/26/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of USPN 10,157,279 (Appl. No: 15/210761). Although the claims at issue are not identical, they are not patentably distinct from each other. They both involve receiving a disassembled binary file, processing the file with a neural network and providing a classification for the file.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of USPN 10,635,814 (Appl. No: 16/183624). Although the claims at issue are not identical, they are not patentably distinct from each other. They both involve receiving a disassembled binary file, processing the file with a neural network and providing a classification for the file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 6, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr. et al. US2015/0254555 hereinafter referred to as Williams, in view of Siddiqui et al. “Data mining methods for malware detection using instruction sequences” hereinafter referred to as Siddiqui.
As per claim 1, Williams teaches a system comprising: at least one processor; and at least one memory including program code which when executed by the at least one memory provides operations comprising: receiving a file that includes a plurality of instructions (Williams paragraph [0084], [0088], [0091], [0100], [0105], [0141], receiving data for classification); 
processing the file with a trained convolutional neural network configured to (i) detect a presence of data by applying a first plurality of kernels that are adapted to detect different data and (ii) determine a classification for the file based at least in part on the presence of the data (Williams paragraph [0025], [0027], [0089], [0091]-[0092], [0097], [0105]-[0106], [0108]-[0109], [0181], processing and classifying the data using classifiers of a deep learning neural network); and 
providing, as an output, the classification of the file to determine whether to execute, open, or access a binary file corresponding to the file (Williams paragraph [0033], [0097]-[0098], [0106]-[0107], [0132], [0170]-[0171], [0181], generating report on the classification of the file).  
Williams does not explicitly disclose receiving a disassembled binary file that includes a plurality of instructions; 
processing the disassembled binary file with a trained neural network configured to (i) detect a presence of one or more sequences of instructions amongst the plurality of instructions by applying a kernel adapted to detect different sequences of instructions and (ii) determine a classification for the disassembled binary file based at least in part on the presence of the one or more sequences of instructions; and 
providing, the classification of the disassembled binary file.
Siddiqui teaches receiving a disassembled binary file that includes a plurality of instructions (Siddiqui section 3, section 4, disassembled file); 

providing, the classification of the disassembled binary file (Siddiqui sections 4, 4.2, 5, classifying the file).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williams with the teachings of Siddiqui to include the classification of disassembled binary files because the results would have been predictable and resulted in the classification of disassembled binary files.

As per claim 2, Williams in view of Siddiqui teaches the system of claim 1, wherein the plurality of instructions are variable in length (Williams paragraph [0084], [0105], [0141]; Siddiqui section 3, variable length).  

As per claim 6, Williams in view of Siddiqui teaches the system of claim 1, wherein the convolutional neural network is further configured to apply a second plurality of kernels to the disassembled binary file, and wherein each of the second plurality of kernels is adapted to detect a different sequence of two or more sequences of instructions (Williams paragraph [0025], [0027], [0089], [0097], [0105]-[0106], [0108]-[0109], [0181], processing and classifying the data using classifiers of a deep learning neural network; Siddiqui sections 3, 3.1, 3.2, 4, 4.2, processing and classifying the disassembled file with a neural network).  

As per claims 10-11, the claims claim a method essentially corresponding to the system claims 1-2 above, and they are rejected, at least for the same reasons.

As per claim 19, Williams teaches a computer-implemented method, comprising: receiving a file that includes a plurality of instructions (Williams paragraph [0084], [0088], [0091], [0100], [0105], [0141], receiving data for classification); 
processing the file with a trained convolutional neural network configured to apply two different pluralities of kernels to detect a presence of data and determine a classification for the file based at least in part on the presence of the data (Williams paragraph [0025], [0027], [0089], [0091]-[0092], [0097], [0105]-[0106], [0108]-[0109], [0181], processing and classifying the data using classifiers of a deep learning neural network); and 
providing, as an output, the classification of the file to determine whether to execute, open, or access a binary file corresponding to the file (Williams paragraph [0033], [0097]-[0098], [0106]-[0107], [0132], [0170]-[0171], [0181], generating report on the classification of the file).  
Williams does not explicitly disclose receiving a disassembled binary file that includes a plurality of instructions; 
processing the disassembled binary file with a trained neural network configured to apply kernel to detect a presence of one or more sequences of instructions amongst the plurality of instructions and determine a classification for the disassembled binary file based at least in part on the presence of the one or more sequences of instructions; and 
providing, the classification of the disassembled binary file.
Siddiqui teaches receiving a disassembled binary file that includes a plurality of instructions (Siddiqui section 3, section 4, disassembled file); 
processing the disassembled binary file with a trained neural network configured to apply kernel to detect a presence of one or more sequences of instructions amongst the plurality of instructions and determine a classification for the disassembled binary file based at least in part on the presence of the one or more sequences of instructions (Siddiqui sections 3, 3.1, 3.2, 4, 4.2, processing and classifying the disassembled file with a neural network); and 
providing, the classification of the disassembled binary file (Siddiqui sections 4, 4.2, 5, classifying the file).


As per claim 20, Williams in view of Siddiqui teaches the method of claim 19, wherein the trained convolutional neural network applies a first plurality of kernels that are adapted to detect different sequences of instruction (Williams paragraph [0025], [0027], [0089], [0091]-[0092], [0097], [0105]-[0106], [0108]-[0109], [0181], processing and classifying the data using classifiers of a deep learning neural network; Siddiqui sections 3, 3.1, 3.2, 4, 4.2, processing and classifying the disassembled file with a neural network).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Siddiqui, and further in view of Hu et al. USPN8,826,439 hereinafter referred to as Hu.
As per claim 3, Williams in view of Siddiqui teaches the system of claim 2.
Williams in view of Siddiqui does not explicitly disclose wherein system is further configured to: generate fixed length representations of plurality of instructions by truncating or padding each of the plurality of instructions to a same length.  
Hu teaches wherein system is further configured to: generate fixed length representations of plurality of instructions by truncating or padding each of the plurality of instructions to a same length (Hu col 4 lines 5-15, col 5 lines 50-60, col 6 line 5 – col 7 line 15, encoding the instructions to a fixed length).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williams in view of Siddiqui with the teachings of Hu to include encoding the instructions to fixed lengths in order to provide standardized sequences to the classification system.

As per claim 4, Williams in view of Siddiqui and Hu teaches the system of claim 3, wherein the fixed length representations of the plurality of instructions includes a mnemonic associated with each 

As per claims 12-13, the claims claim a method essentially corresponding to the system claims 3-4 above, and they are rejected, at least for the same reasons.

Claims 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Siddiqui and Hu, and further in view of Yagnik USPN8,165,414.
As per claim 5, Williams in view of Siddiqui and Hu teaches the system of claim 3, the fixed length representations of the plurality of instructions (Hu col 6 line 5 – col 7 line 15; Siddiqui section 3, fig. 1, fig. 2).
Williams in view of Siddiqui and Hu does not explicitly disclose wherein system is further configured to: encoding data, wherein the encoding is based on one-hot encoding or binary encoding.  
Yagnik teaches wherein system is further configured to: encoding data, wherein the encoding is based on one-hot encoding or binary encoding (Yagnik col 2 lines 30-41, col 8 lines 5-55, one hot encoding).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williams in view of Siddiqui and Hu with the teachings of Yagnik to include one hot encoding of data in order to provide input data into the classification system that require less computing and storage resources.

As per claim 14, the claim claims a method essentially corresponding to the system claim 5 above, and is rejected, at least for the same reasons.

As per claim 15, the claim claims a method essentially corresponding to the system claim 6 above, and is rejected, at least for the same reasons.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Siddiqui, and further in view of Hu et al. USPN8,826,439 hereinafter referred to as Hu, and Athmanathan et al. US2015/0039543 hereinafter referred to as Athmanathan.
As per claim 7, Williams in view of Siddiqui teaches the system of claim 6, wherein applying the first plurality of kernels includes applying a first weight to a representation of the disassembled binary file (Williams paragraph [0025], [0027], [0089], [0097], [0105]-[0106], [0108]-[0109], [0181], processing and classifying the data using classifiers of a deep learning neural network; Siddiqui sections 3, 3.1, 3.2, 4, 4.2).
Williams in view of Siddiqui does not explicitly disclose wherein representation of disassembled file comprises encoded fixed length representations of plurality of instructions included in the disassembled file.  
Hu teaches wherein representation of disassembled file comprises encoded fixed length representations of plurality of instructions included in the disassembled file (Hu col 4 lines 5-15, col 5 lines 50-60, col 6 line 5 – col 7 line 15, encoding the instructions to a fixed length).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williams in view of Siddiqui with the teachings of Hu to include encoding the instructions to fixed lengths in order to provide standardized sequences to the classification system.
Williams in view of Siddiqui and Hu does not explicitly disclose applying a weight matrix to a matrix representation of data.
Athmanathan teaches applying a weight matrix to a matrix representation of data (Athmanathan paragraph [0039], applying a weight matrix).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Williams in view of Siddiqui and Hu with the teachings of Athmanathan to include applying a weight matrix to a matrix representation of data because the results would have been predictable and resulted in the classification of the input data based on weights.

As per claim 8, Williams in view of Siddiqui, Hu and Athmanathan teaches the system of claim 7, wherein the system is further configured to train the convolutional neural network by at least: receiving a plurality of training files, wherein the plurality of training files comprises a plurality of disassembled binary files; determining a classification of a first training file by at least processing the first training file with the convolutional neural network; back propagating an error associated with the classification of the first training file; and adjusting at least the first weight matrix to minimize the error associated with the classification of the first training file (Williams paragraph [0084], [0091]-[0092], [0097], [0110]-[0111], train network with plurality of files, back propagate errors and adjust weights; Siddiqui sections 3, 3.1, 3.2, 4, 4.2, training network with disassembled binary files; Athmanathan paragraph [0039], adjust weight matrix).  

As per claim 9, Williams in view of Siddiqui, Hu and Athmanathan teaches the system of claim 8, wherein training the convolutional neural network further comprises: determining a classification for a second training file by at least processing the second training file with the convolutional neural network; back propagating an error associated with the classification of the second training file; and readjusting at least the first weight matrix to minimize the error associated with the classification of the second training file (Williams paragraph [0084], [0091]-[0092], [0097], [0110]-[0111], train network with plurality of files, back propagate errors and adjust weights; Siddiqui sections 3, 3.1, 3.2, 4, 4.2, training network with disassembled binary files; Athmanathan paragraph [0039], adjust weight matrix).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Siddiqui, Hu and Yagnik, and Athmanathan et al. US2015/0039543 hereinafter referred to as Athmanathan.
As per claims 16-18, the claims claim a method essentially corresponding to the system claims 7-9 above, and they are rejected, at least for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495